

116 S4028 IS: To amend the Act of June 4, 1897, to increase a penalty for the unauthorized landing of certain aircraft on wilderness areas of the National Forest System.
U.S. Senate
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4028IN THE SENATE OF THE UNITED STATESJune 22, 2020Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Act of June 4, 1897, to increase a penalty for the unauthorized landing of certain aircraft on wilderness areas of the National Forest System.1.Increased penalty for unauthorized landing of aircraft on wilderness areas of the National Forest SystemThe eleventh undesignated paragraph under the heading surveying the public lands under the heading Under the Department of the Interior in the first section of the Act of June 4, 1897 (30 Stat. 35, chapter 2; 16 U.S.C. 551), is amended by adding at the end the following: Notwithstanding any other provision of this paragraph, it shall be unlawful for any person to knowingly land aircraft (within the meaning of section 293.17(b) of title 36, Code of Federal Regulations (or successor regulations)) on a wilderness area in the National Forest System, unless the landing is otherwise authorized by laws (including regulations) applicable to the National Forest System or the National Wilderness Preservation System or the landing is an emergency landing. Notwithstanding section 3571 of title 18, United States Code, any person who violates the preceding sentence shall be fined not more than $20,000, imprisoned for not more than 6 months, or both..